DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 was filed after the mailing date of the application on 07/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  lines 3-4 recites, “the second cover,” claim should be amended to recite –the cover--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann et al. [US 8,298,922].
Regarding claim 1, Schumann discloses an electrical connector, comprising: a main body (fig. 7; 19, 21, 40, 24, 29), comprising: a first connection portion (fig. 7; area of 19 where 29 is fixed, see fig. 5); and a wire inlet portion (fig. 7; side wall of 21 where 42-44 are located and rear of 48), wherein an accommodating space (inside space of 19) is defined between the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) and the first connection portion (area of 19 where 29 is fixed); a first cover (fig. 2; 21) pivotally connected to the first connection portion (area of 19 where 29 is fixed) to be rotatable relative to the main body (19, 21, 40, 24, 29) between a first position (fig. 2) and a second position (fig. 1), wherein when the first cover (21) is at the first position (fig. 2), the accommodating space (inside space of 19) is opened for installation of a signal line (fig. 4; 50), and wherein when the first cover (21) is at the second position (fig. 1), the first cover (21) at least partially closes the accommodating space (inside space of 19) for protection of the signal line (50); and a second cover (fig. 1; 40) connected to the first cover (21) and separably covered on the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48), wherein the second cover (40) and the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) enclose a wire inlet hole (fig. 1; hole where 11 is accommodated) therebetween, and the second cover (40) is movable relative to the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) to adjust a size (Col 10 Ln 30-35) of the wire inlet hole (hole where 11 is accommodated).

Regarding claim 2, Schumann discloses wherein the second cover (40) has a second connection portion (fig. 7; pivot holes of 40 that allows 40 to rotate of 21) pivotally connected to the first cover (21), so that the second cover (40) is rotatably relative to the first cover (21).

Regarding claim 4, Schumann discloses wherein the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) has a first surface (one side wall of 21) and a second surface (the other side wall of 21) opposite to each other, and at least one of the first surface (one side wall of 21)  and the second surface (the other side wall of 21) has an adjusting portion (42-44), wherein the second cover (40) has a coupling portion (fig. 16; 46) corresponding to the adjusting portion (42-44), and the coupling portion (46) is separably engaged with the adjusting portion (42-44).

Regarding claim 7, Schumann discloses an electrical connector, comprising: a main body (19, 21, 40, 24, 29) comprising a wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) and an accommodating space (inside space of 19); and a cover (40) separably covered on the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48), wherein the cover (40) and the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) enclose a wire inlet hole (hole where 11 is accommodated) therebetween, the accommodating space (inside space of 19) and the wire inlet hole (hole where 11 is accommodated) are communicated with each other, and the cover (40) is movable relative to the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) to adjust a size (Col 10 Ln 30-35) of the wire inlet hole (hole where 11 is accommodated).

Regarding claim 8, Schumann discloses wherein the wire inlet portion (side wall of 21 where 42-44 are located and rear of 48) has a first surface (one side wall of 21) and a second surface (the other side wall of 21) opposite to each other, and at least one of the first surface (one side wall of 21)  and the second surface (the other side wall of 21) has an adjusting portion (42-44), wherein the second cover (40) has a coupling portion (fig. 16; 46) corresponding to the adjusting portion (42-44), and the coupling portion (46) is separably engaged with the adjusting portion (42-44).

Regarding claim 10, Schumann discloses wherein the cover (40) has a connection portion (fig. 7; sides of 40) pivotally connected to the main body (21, 19 of interpreted main body), so that the cover (40) is rotatably relative to the main body (21, 19 of interpreted main body).

Regarding claim 11, Schumann discloses wherein the main body (19, 21, 40, 24, 29) has at least one slot (fig. 7; recessed side surface of 21), and the slot (recessed side surface of 21) allows the cover (21) to partially rotate thereinto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. [US 8,298,922] in view of Chamura et al. [US 11,329,423].
Regarding claims 3 and 5, Schuman discloses all of the claim limitations except wherein the first cover has at least one slot at a first end, and the slot allows the second cover to partially rotate thereinto [claim 3]; wherein the first cover has a first side wall and a second side wall at a first end, at least one of the first side wall and the second side wall has a groove, and the second connection portion is received in the groove [claim 5].
Regarding claims 3 and 5, Chamura teaches the first cover (fig. 4; 50) has at least one slot (fig. 5b; 51) at a first end (location of 51), and the slot (51) allows the second cover (fig. 4; 60) to partially rotate thereinto; the first cover (50) has a first side wall (figs. 5a-c; side wall of 51 that holds 63) and a second side wall (figs. 5a-c; side wall of opposite 51 that holds opposite 63) at a first end (location of 51 and 63), at least one of the first side wall (side wall of 51 that holds 63) and the second side wall has a groove (51 is configured as a groove), and the second connection portion (63) is received in the groove (51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first cover having at least one slot at a first end, and the slot allows the second cover to partially rotate thereinto and the first cover having a first side wall and a second side wall at a first end, at least one of the first side wall and the second side wall has a groove, and the second connection portion is received in the groove as suggested by Chamura for the benefit of improving strain relief of cable while also reinforcing the retention strength between a cable and connector.

Regarding claim 9, Schuman discloses all of the claim limitations except wherein the main body has a groove, the cover has a connection portion movably received in the groove, and when the size of the wire inlet hole is adjusted, the connection portion correspondingly moves in the groove.
However Chamura teaches the main body (50) has a groove (51 is configured as a groove), the cover (60) has a connection portion (63) movably received in the groove (51), and when the size of the wire inlet hole (fig. 1; rear section of 40 and 60 that supports 2) is adjusted (movement of 60, see figs. 5b, 6b, 7b), the connection portion (63) correspondingly moves (rotates) in the groove (51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the main body has a groove, the cover has a connection portion movably received in the groove, and when the size of the wire inlet hole is adjusted, the connection portion correspondingly moves in the groove as suggested by Chamura for the benefit of improving strain relief of cable while also reinforcing the retention strength between a cable and connector.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831